Citation Nr: 1228084	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-38 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for diabetes mellitus, type 2 with impotence, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy right lower extremity, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy left lower extremity, currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and June 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board finds that it has jurisdiction over the issue of entitlement to a total disability rating based on individual unemployability (TDIU), and that that issue is on appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996).  The Veteran, in his December 2008 substantive appeal, stated that he could not work due to his service-connected disabilities, including those disabilities currently on appeal.  Accordingly, the issue of entitlement to TDIU has been raised by the record and the Board has determined that it has jurisdiction over the issue as it is part and parcel of the increased rating claim. 

Regarding entitlement to increased evaluations for posttraumatic stress disorder (PTSD) and for peripheral neuropathy of the bilateral lower extremities, remand is required for updated examinations.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2011).  The most recent diabetes examination was in March 2008 with an April 2008 addendum.  In his December 2008 substantive appeal, the Veteran reported that his peripheral neuropathy was so painful that he required a cane to walk.  The March 2008 examination report did not indicate that the Veteran required a cane to walk.  The most recent PTSD examination was in August 2007.  In his December 2008 substantive appeal, the Veteran asserted that he now has panic attacks.  The August 2007 examination report noted no panic attacks.  Accordingly, the RO must provide the Veteran with updated examinations. 

Regarding entitlement to an increased evaluation for diabetes mellitus, type II, remand is required for an examination.  VA's duty to assist includes the conduct of a thorough medical examination that takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Remand may also be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Where a service-connected disability causes multiple problems or has multiple, separate and distinct manifestations, separate ratings may be assigned.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Generally, a medical opinion should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).

Here, the March 2008 VA examiner did not review the claims file.  Additionally, the April 2008 addendum notes that an opinion regarding the etiology of the Veteran's renal insufficiency could not be determined without resort to speculation.  The examiner did not provide any supporting explanation for that opinion.  Additionally, the examiner opined that erectile dysfunction was likely due to diabetes and hypertension.  The examiner did not address aggravation.  Accordingly, a new examination is warranted.

Additionally, as noted above, the issue of entitlement to a TDIU is raised by the record.  The claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the other issues currently on appeal.  
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the virtual or paper claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD:  depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss (such as forgetting names, directions or recent events); flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected diabetes mellitus, type II, with impotence, and peripheral neuropathy of the bilateral lower extremities.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must expressly determine whether the Veteran's diabetes mellitus type II requires insulin, a restricted diet, or regulation of activities.  The examiner must also comment on whether there are episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, or that require at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Regulation of activities is defined as the avoidance of strenuous occupational and recreational activities.  

The examiner must provide the following opinions: 1) is it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated by the Veteran's diabetes mellitus, type II or peripheral neuropathy of the bilateral lower extremities; and 2) is it is at least as likely as not (50 percent or greater probability) that the Veteran's renal insufficiency was caused or aggravated by the Veteran's diabetes mellitus, type II.

The examiner should be asked to state whether the paralysis of the Veteran's left and right lower extremities is complete.  If the paralysis is incomplete, the examiner should state whether the incomplete paralysis is severe, moderate, or mild. 

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



